Hammond J.,
(charging the jury orally.) Common carriers are required bylaw'not to make any unjust discrimination, and must treat all passengers paying the same price alike. Equal accommodations do not mean identical accommodations. Baces and nationalities, under some circumstances, to be determined on the facts of each case, may bo reasonably separated; but in all cases the carrier must furnish substantially the same accommodations to all, by providing equal comforts, privileges, and pleasures to every class. Colored people and white people maybe so separated, if carriers proceed according to this rule. If a railroad company furnishes for white ladies a car with special privileges of seclusion and other comforts, the same must he substantially furnished for colored ladies. All travelers have to submit to some discomforts and inconveniences, and should not be too exacting, hut are entitled to polite treatment, free from any kind of indignity.
The brakeman on the train having referred Mrs. Logwood to the conductor, who was the proper officer to decide upon her right to ride in the ladies’ car, and she having gone to him, the question in this case must be determined by -what occurred between them; -and if you believe from the proof that the conductor ratified the act of the brakeman by telling her she must ride in the front car, and would not bo permitted to go into the ladies’ car, the company is undoubtedly liable for damages, unless you conclude from the evidence that the front car was, under the rule already announced, equal to the ladies’ car. But if you believe that the conductor told her that at his convenience he would admit her to the ladies’ car, and there was no unreasonable delay or discomfort in so doing, the plaintiffs cannot recover in this,, case.
The court announced that it adopted the opinion of Judge Moebis in the case of The Sue, 22 Fed. Rep. 843, as a proper statement oí the law oi tills case, and it was read in argument before the jury.— [ Rep.